MEMORANDUM DECISION                                                         FILED
                                                                       Dec 06 2017, 10:28 am
Pursuant to Ind. Appellate Rule 65(D), this
                                                                            CLERK
Memorandum Decision shall not be regarded as                            Indiana Supreme Court
                                                                           Court of Appeals
precedent or cited before any court except for the                           and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Michael Ayeh,                                            December 6, 2017

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A05-1706-CR-1312
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda E. Brown,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No. 49G10-1611-
                                                         CM-43018




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1312 | December 6, 2017         Page 1 of 6
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Michael Ayeh (Ayeh), appeals his conviction for criminal

      trespass, a Class A misdemeanor, Ind. Code § 35-43-2-2(b)(2).


[2]   We affirm.


                                                   ISSUE
[3]   Ayeh presents a single issue on appeal, which we restate as: Whether the State

      presented evidence to prove beyond a reasonable doubt his criminal trespass

      conviction.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2016, Ayeh and Vida Odai (Odai) had been divorced for about five years.

      From the marriage, the parties had three children—aged seventeen, thirteen,

      and eleven respectively. All three children lived at Odai’s house, and Odai’s

      name was on the house’s mortgage. Ayeh resided in a shelter. On October 13,

      2016, the parties’ thirteen-year-old daughter got injured and was taken to the

      emergency room. Ayeh was notified of his child’s injury so he also went to the

      hospital. At the hospital, the parties’ injured daughter stated, “Mommy, I

      know that Daddy is not supposed to stay with us, but I need Daddy right now.”

      (Tr. p. 7). Odai agreed, stating, “[Y]our Dad will stay [here] for two (2) weeks

      for you to get better, and after that he has to move; and I don’t want you to be

      stressed about that.” (Tr. p. 8). According to Odai, Ayeh’s two-week invitation

      at her house expired on the morning of November 1, 2016. That morning,

      Ayeh informed Odai that he wanted to go the shelter to pick up his mail. On
      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1312 | December 6, 2017   Page 2 of 6
      the drive to the shelter, Odai told Ayeh that he was not allowed to return to her

      residence that day. After dropping Ayeh off at the shelter, Ayeh called Odai on

      her way home. Odai again told Ayeh that he was not allowed to go back to her

      house, and she expressed to Ayeh that she would mail him his backpack that he

      had left behind. Later that day, Ayeh showed up at Odai’s house and Odai told

      Ayeh that he needed to leave, but Ayeh refused. Ultimately, Odai called the

      police. When Officer Thomas Bergmann (Officer Bergmann) of the

      Indianapolis Metropolitan Police Department arrived, he also told Ayeh several

      times that he needed to leave Odai’s residence. Ayeh refused, became irate,

      and Officer Bergman arrested Ayeh.


[5]   On December 16, 2016, the State filed an Information, charging Ayeh with two

      Counts of criminal trespass, Class A misdemeanors. On June 6, 2017, a bench

      trial was conducted. At the close of the evidence, the trial court found Ayeh

      guilty as charged. The same day, the trial court sentenced Ayeh to 365 days in

      Marion County Jail. Due to double jeopardy concerns, the trial court vacated

      Ayeh’s second Count of criminal trespass.


[6]   Ayeh now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Ayeh contends that the State failed to present sufficient evidence to support his

      conviction of criminal trespass. Our standard of review on a claim of

      insufficient evidence is well settled: For a sufficiency of the evidence claim, we

      look only at the probative evidence and reasonable inferences supporting the

      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1312 | December 6, 2017   Page 3 of 6
      judgement. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

      the credibility of witnesses or reweigh the evidence. Id. We will affirm the

      conviction unless no reasonable fact-finder could find the elements of the crime

      proven beyond a reasonable doubt. Love v. State, 73 N.E.3d 693, 696 (Ind.

      2017).


[8]   The offense of criminal trespass is governed by Indiana Code section 35-43-2-2,

      which provides, in relevant part, that “(a) A person who: . . . (2) not having a

      contractual interest in the property, knowingly or intentionally refuses to leave

      the real property of another person after having been asked to leave by the other

      person or that person’s agent . . . commits criminal trespass, a Class A

      misdemeanor.” Lack of a contractual interest in the property is a material

      element that the State must prove to convict a person of criminal trespass.

      Woods v. State, 703 N.E.2d 1115, 1117 (Ind. Ct. App. 1998). Thus, to convict

      Ayeh of Class A misdemeanor criminal trespass, the State needed to prove that

      Ayeh: (1) did not have a contractual interest in Odai’s property and (2)

      knowingly or intentionally refused to leave Odai’s property (3) after having

      been asked to leave by Odai.


[9]   While Ayeh agrees that Odai had allowed him to stay at her house until

      November 1, 2016, he argues that because “there was not a stated time” as to

      when he was required to leave Odai’s house, he believed “he could stay there

      the entire day.” (Appellant’s Br. p. 9). Accordingly, Ayeh maintains that he

      had a “reasonable belief that he had a contractual interest in being on [Odai’s]

      property on November 1.” (Appellant’s Br. p. 10).

      Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1312 | December 6, 2017   Page 4 of 6
[10]   The term “‘contractual interest,’ as it is used in the criminal trespass statute,

       refers to the right to be present on another’s property, arising out of an

       agreement between at least two parties that creates an obligation to do or not to

       do a particular thing.” Taylor v. State, 836 N.E.2d 1024, 1026 (Ind. Ct. App.

       2005), trans. denied. “The State is not required to disprove every conceivable

       contractual interest the defendant might have had in the property.” Id.


[11]   Here, the record shows that there was probative evidence from which the fact-

       finder could have concluded that Ayeh did not have a contractual interest in the

       property of Odai. The record demonstrates that pursuant to the terms of Odai’s

       and Ayeh’s agreement, Ayeh’s contractual interest was limited to two weeks.

       Specifically, the record shows that Odai’s invitation expired on the morning of

       November 1, 2016, when Odai expressed to Ayeh that he was not allowed to

       return to her residence. Without Odai’s consent, Ayeh returned to Odai’s

       residence. Ayeh refused to leave when he was asked to leave multiple times by

       Odai. Eventually, Odai called the police. Acting as Odai’s agent, Officer

       Bergmann also instructed Ayeh to leave Odai’s residence numerous times, but

       Ayeh refused. Here, the State presented sufficient evidence to prove that

       Ayeh’s limited contractual interest in Odai’s premises had been terminated

       prior to his arrest, and based upon this evidence, the fact-finder could

       reasonably conclude beyond a reasonable doubt that Ayeh committed the

       offense of criminal trespass.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1312 | December 6, 2017   Page 5 of 6
                                             CONCLUSION
[12]   For the reasons stated, we conclude that the evidence was sufficient to sustain

       Ayeh’s Class A misdemeanor criminal trespass conviction.


[13]   Affirmed.


[14]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 49A05-1706-CR-1312 | December 6, 2017   Page 6 of 6